                         Case 20-11570-LSS             Doc 219       Filed 07/23/20        Page 1 of 6




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     §
             In re:                                                  §      Chapter 11
                                                                     §
             PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                                     §      Case No. 20-11570 (LSS)
                                        Debtors.                     §
                                                                     §      (Jointly Administered)
                                                                     §
                                                                     §      Ref: Docket Nos. 134, 203 & 204


             ORDER (I) AUTHORIZING THE RETENTION AND EMPLOYMENT OF DELOITTE
             & TOUCHE LLP AS INDEPENDENT AUDITOR, PURSUANT TO 11 U.S.C. §§ 327(a)
                AND 330, EFFECTIVE AS OF THE PETITION DATE, AND (II) GRANTING
                                       RELATED RELIEF


                          Upon the Debtors’ application (the “Application”)2 for entry of an order (this

         “Order”) authorizing the retention and employment of Deloitte & Touche to provide independent

         audit services, effective as of the Petition Date, pursuant to the terms and conditions set forth in

         the Engagement Letters, as more fully described in the Application and the Supplement to the

         Debtors’ Application for Entry of an Order (I) Authorizing the Retention and Employment of

         Deloitte & Touche LLP as Independent Auditor, Pursuant to 11 U.S.C. §§ 327(a) and 330,

         Effective as of the Petition Date and (II) Granting Related Relief [Docket No. 203] (the

         “Supplement”); and upon consideration of the Schwartz Declaration and the Supplemental

         Declaration of Jeffrey G. Schwartz in Support of Supplement to the Debtors’ Application for Entry

         of an Order (I) Authorizing the Retention and Employment of Deloitte & Touche LLP as


         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
           Capitalized terms used but not defined in this Order have the meanings used in the Application or Supplement
         (defined below), as applicable.
26791977.2
                      Case 20-11570-LSS         Doc 219     Filed 07/23/20     Page 2 of 6




        Independent Auditor, Pursuant to 11 U.S.C. §§ 327(a) and 330, Effective as of the Petition Date

        and (II) Granting Related Relief [Docket No. 204]; and this Court having jurisdiction over this

        matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

        the United States District Court for the District of Delaware, dated as of February 29, 2012; and

        this Court having found it may enter a final order consistent with Article III of the United States

        Constitution; and this Court having found that venue of this proceeding, the Application and

        Supplement in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

        found that the Debtors’ notice of the Application and Supplement and opportunity for a hearing

        on the Application and Supplement were appropriate under the circumstances and no other notice

        need be provided; and this Court having reviewed the Application and Supplement; and this Court

        having determined that the legal and factual bases set forth in the Application and Supplement

        establish just cause for the relief granted herein; and upon all of the proceedings had before this

        Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

        ORDERED THAT:


                       1.      The Application, as supplemented by the Supplement, is granted as set forth

        herein.

                       2.      The Debtors are authorized pursuant to sections 327(a) and 330 of the

        Bankruptcy Code, to retain and employ Deloitte & Touche to provide independent audit services

        to the Debtors in these Chapter 11 Cases, pursuant to the terms and conditions set forth in the

        Engagement Letters attached to the Application and Supplement, effective as of the Petition Date,

        as modified by this Order.

                       3.      The terms and conditions of the Engagement Letters, as modified by this

        Order, are approved.


                                                        2
26791977.2
                      Case 20-11570-LSS         Doc 219      Filed 07/23/20     Page 3 of 6




                       4.      Deloitte & Touche shall be compensated in accordance with sections 330

        and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, this Order and any other

        applicable orders of this Court.

                       5.      Deloitte & Touche shall file interim and final fee applications for the

        allowance of compensation for services rendered and reimbursement of expenses incurred in

        accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

        Rules and any applicable orders of this Court.

                       6.      The Engagement Letters are modified as follows with respect to services

        performed thereunder for the Debtors after the Petition Date and through the effective date of any

        plan of reorganization:

               a.      Paragraph 1 of the General Business Terms attached to the Engagement
                       Letters as Appendix D shall be deemed deleted and replaced with the
                       following:

               Nothing contained in these terms shall alter in any way the duties imposed by law
               on Deloitte & Touche LLP in respect of the services provided under the engagement
               letter. It is understood and agreed that Deloitte & Touche LLP is an independent
               contractor and that Deloitte & Touche LLP is not, and will not be considered to be,
               an agent, partner, or representative of the Company. Neither party shall act or
               represent itself, directly or by implication, in any such capacity or in any manner
               assume or create an obligation on behalf of, or in the name of, the other.

               b.      Paragraph 7 of the General Business Terms shall be deemed deleted and
                       replaced with the following:

               Any Dispute (as defined below) arising out of or relating to services performed
               under this engagement letter after the commencement of a bankruptcy case by the
               Company and prior to the effective date of (a) a plan of reorganization of the
               Company or (b) a court order dismissing the Company’s chapter 11 case or cases
               (the “Effective Date”) shall be brought in the Bankruptcy Court (or the District
               Court (each as defined below), if such District Court withdraws the reference to the
               Bankruptcy Court). All other Disputes, including, without limitation, Disputes
               arising out of or relating to services performed after the Effective Date and Disputes
               over which the Bankruptcy Court (or the District Court) does not have, retain or
               exercise jurisdiction, shall be resolved by mediation or binding arbitration as set
               forth in the Dispute Resolution Provision attached hereto as the immediately
               following appendix and made a part hereof (the “Dispute Resolution Provision”).

                                                         3
26791977.2
                    Case 20-11570-LSS         Doc 219      Filed 07/23/20      Page 4 of 6




             The parties each hereby irrevocably waive, to the fullest extent permitted by law,
             all rights to trial by jury in any Dispute. Except with respect to the interpretation
             and enforcement of the arbitration procedures set forth in the Dispute Resolution
             Provision (which shall be governed by the Federal Arbitration Act), the laws of the
             State of New York (without giving effect to its choice of law principles) shall apply
             in arbitration or any other forum in connection with any Dispute. The foregoing
             shall be binding up on the parties and any and all of their respective permitted
             successors and assigns. This paragraph and the Dispute Resolution Provision shall
             apply to the fullest extent of the law, whether in contract, statute, tort (such as
             negligence), or otherwise.

             For purposes of the foregoing, (a) “Dispute” shall mean any controversy or claim
             between the parties arising out of or relating to the engagement letter, including its
             appendices, or this engagement, (b) “Bankruptcy Court” shall mean the United
             States Bankruptcy Court for the District of Delaware and (c) “District Court” shall
             mean the United States District Court of which the Bankruptcy Court constitutes a
             unit.

             c.     The language in the Dispute Resolution Provision Appendix to the
                    Engagement Letters (Appendix E) shall be deemed deleted and replaced
                    with the following:

             The Dispute Resolution Provision sets forth the dispute resolution process and
             procedures applicable to the resolution of certain Disputes as set forth in the
             immediately preceding appendix.

             All Disputes not heard by the Bankruptcy Court or the District Court as set forth in
             the immediately preceding appendix shall be first submitted to nonbinding
             confidential mediation by written notice to the parties, and shall be treated as
             compromise and settlement negotiations under the standards set forth in the Federal
             Rules of Evidence and all applicable state counterparts, together with any
             applicable statutes protecting the confidentiality of mediations or settlement
             discussions. If the parties cannot agree on a mediator, the International Institute for
             Conflict Prevention and Resolution (“CPR”), at the written request of a party, shall
             designate a mediator.

             If a Dispute has not been resolved within 90 days after the effective date of the
             written notice beginning the mediation process (or such longer period, if the parties
             so agree in writing), the mediation shall terminate and the Dispute shall be settled
             by binding arbitration to be held in New York, New York. The arbitration shall be
             solely between the parties and shall be conducted in accordance with the CPR Rules
             for Non-Administered Arbitration that are in effect at the time of the
             commencement of the arbitration, except to the extent modified by this Dispute
             Resolution Provision (the “Rules”).

             The arbitration shall be conducted before a panel of three arbitrators. Each of the
             Company and Deloitte & Touche LLP shall designate one arbitrator in accordance

                                                       4
26791977.2
                      Case 20-11570-LSS        Doc 219      Filed 07/23/20     Page 5 of 6




               with the “screened” appointment procedure provided in the Rules and the two
               party-designated arbitrators shall jointly select the third in accordance with the
               Rules. No arbitrator may serve on the panel unless he or she has agreed in writing
               to enforce the terms of the engagement letter (including its appendices) to which
               this Dispute Resolution Provision is attached and to abide by the terms of this
               Dispute Resolution Provision. The arbitrators may render a summary disposition
               relative to all or some of the issues, provided that the responding party has had an
               adequate opportunity to respond to any such application for such disposition.
               Discovery shall be conducted in accordance with the Rules.

               All aspects of the arbitration shall be treated as confidential, as provided in the
               Rules. Before making any disclosure permitted by the Rules, a party shall give
               written notice to all other parties and afford such parties a reasonable opportunity
               to protect their interests. Further, judgment on the arbitrators’ award may be
               entered in any court having jurisdiction.

               Each party shall bear its own costs in both the mediation and the arbitration;
               however, the parties shall share the fees and expenses of both the mediators and the
               arbitrators equally.

                       7.     To the extent the Debtors seek to have Deloitte & Touche undertake any

        services not addressed in the Engagement Letters, the Debtors shall seek further Court approval

        for the same, upon notice.

                       8.     Notwithstanding any provision in the Bankruptcy Rules to the contrary, this

        Order shall be effective and enforceable immediately upon entry hereof.

                       9.     Deloitte & Touche shall coordinate with the Debtors to avoid any

        unnecessary duplication of services provided by any of the Debtors’ other retained professionals

        in these Chapter 11 Cases.

                       10.    In the event of any inconsistency between the Engagement Letters, the

        Application, the Supplement and this Order, this Order shall govern.

                       11.    Notice of the Application and Supplement shall be deemed good and

        sufficient notice of such Application and Supplement, and the requirements of the Local Rules are

        satisfied by the contents of the Application and Supplement.



                                                        5
26791977.2
                      Case 20-11570-LSS         Doc 219      Filed 07/23/20     Page 6 of 6




                       12.     Notwithstanding anything to the contrary in the Application or Supplement,

        any of its attachments, or any engagement letter, Deloitte & Touche shall not seek reimbursement

        of any fees or costs arising from defending any objections filed with respect to Deloitte & Touche’s

        monthly fee statements or fee applications in these bankruptcy cases.

                       13.     The Debtors are authorized and empowered to take all actions necessary to

        implement the relief granted in this Order.

                       14.     This Court shall retain jurisdiction with respect to all matters arising from

        or related to the implementation, interpretation or enforcement of this Order.




                                                             LAURIE SELBER SILVERSTEIN
              Dated: July 23rd, 2020                         UNITED STATES BANKRUPTCY JUDGE
              Wilmington, Delaware
                                                         6
26791977.2
